Citation Nr: 0935858	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for lumbago, low back 
pain, and a herniated disc.

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2007.  

The Board denied the Veteran's claims in April 2008.  In 
March 2009, the Veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion.  
The basis for the motion was VA's failure to provide adequate 
reasons and bases for finding that a VA medical examination 
was not necessary for the Veteran's pes planus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral pes planus which 
was aggravated by his military service.  He has indicated 
that he believes that he has lumbago, low back pain, and a 
herniated disc and a bilateral knee disability secondary to 
his bilateral pes planus.  

The Veteran's service treatment records (STRs) reveal that 
the Veteran was noted to have moderate pes planus on his 
entrance examination dated in December 1977.  The Veteran was 
treated for foot pain on several occasions in service.  His 
separation examination dated in November 1983 indicates that 
the Veteran had pes planus with mild symptoms.  

VA outpatient treatment reports dated in March 2003 indicate 
that the Veteran was noted to have pain in his feet and back.  
X-rays of the lumbar spine revealed narrowed lumbosacral 
interpace and a normal bilateral calcaneal study which was 
negative for plantar spurs.  The examiner diagnosed the 
Veteran with heel and back pain likely related to flat feet.  
In June 2004 the Veteran was assessed with impairments of the 
bilateral knees including patellar tendonitis and lateral 
collateral ligament anterior slippage with knee extension.  
The examiner indicated that excessive activity on pes planus 
feet had caused excessive supination at the ankle leading to 
changes in the knee joint.  In April 2005 the Veteran was 
noted to have a herniated nucleus pulposus at L4-5.  

Associated with the claims file is a letter from B. McCrea, 
B.S., D.C., dated in March 2003.  Dr. McCrea indicated that 
flat feet can cause lowering of the leg/hip/pelvis and 
pronation/flattening of the foot and medial/inward rotation 
of the leg.  He stated that this condition, along with the 
stresses associated with military duty such as stair climbing 
and marching, can accelerate low back joint and disc 
degeneration and increase the chance for the Veteran having 
low back pain.  

Also associated with the claims file is an August 2009 
independent medical evaluation performed by G. Winfield, M.D.  
This opinion was submitted following the Remand of this case 
by the Court.  Dr. Winfield indicated that post-service 
medical records indicated a connection between the Veteran's 
worsening pes planus and his active military service.  He 
concluded that it was at least as likely as not that the 
Veteran's pes planus increased in severity or worsened during 
service beyond the natural progression of the disorder and 
was therefore aggravated by military service.  Dr. Winfield 
indicated that he concurred with Dr. McCrea's assessment and 
he opined that it was at least as likely as not that the 
Veteran's lumbago, low back pain, and herniated disc and his 
bilateral knee disability were related to the Veteran's 
bilateral pes planus and the bodily stresses he incurred 
during active military service.  
 
In light of this new opinion, and the concerns raised in the 
joint motion, the Board finds that a VA examination should be 
accomplished to assess the etiology of his claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the "may be associated" element 
under § 5103A(d)(2) is a low threshold).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to 
undergo a VA examination to assess 
whether the Veteran's pes planus 
increased in severity during 
military service.  The claims file 
should be reviewed by the examiner 
as part of the examination.  Any 
evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report. The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that the 
Veteran's bilateral pes planus 
increased in severity due to 
military service.  

If the examiner determines that the 
Veteran's bilateral pes planus 
increased in severity due to 
military service, the examiner 
should also offer an opinion as to 
whether such increase was beyond the 
natural progress of the disorder.  A 
complete rationale should be 
provided for any opinions expressed.

The examiner should also conduct an 
examination of the Veteran's lumbar 
spine and bilateral knees.  Any 
evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that a 
disability of the lumbar spine and 
bilateral knees that is traceable 
his military service or that has 
been caused by or made worse by his 
bilateral pes planus.  A complete 
rationale for any opinion expressed 
should be provided

Ensure that the examination report 
complies with this remand and the 
questions presented in the AMC's 
examination request.  If the report 
is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial. See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, re- 
adjudicate the issues on appeal. If 
the benefits sought are not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




